Citation Nr: 1533442	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-41 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a back disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2015 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

Residuals of a back disability were not shown to be present during active military service, were not shown within one year after discharge, and have not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2009, prior to the initial unfavorable adjudication in February 2009.  The letter informed the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Throughout the adjudication process the AOJ has associated the Veteran's VA and private treatment records with the claims file.  The Veteran's service treatment records (STRs) are on file and the Veteran's VA medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but "(A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability."  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran has not been provided a VA examination regarding his residual back injuries claim because the evidence does not establish the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability under 38 C.F.R. § 3.159(c)(4)(i).  The discussion and analysis surrounding this finding is below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice, and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  These diseases must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran contends that he is entitled to service connection for his current back disabilities.  The Board does not dispute that the Veteran has a present back disability. 

In June 2015, the Veteran testified before the Board citing specific incidents during service which hurt is back.  One incident involved a cable on a ship; one incident involved moving three to four hundred pound pumps from ship to ship.  The Veteran's testimony regarding these incidents is consistent with his November 2009 statement in support of claim which he submitted regarding his back.  The Board notes that the Veteran is competent to testify to experiencing back symptoms, such as pain.  

The Board has reviewed the Veteran's service treatment records and not found any medical records noting the Veteran's back injury in service, or records of the Veteran receiving treatment for the back injury.  This is consistent with a written statement by the Veteran that he did not want to report his back injury due to being a junior military member.  The Board notes, however, that the Veteran did seek treatment for other issues on over twenty occasions during his one year and fourteen days of service.  Additionally, the Board notes that the Veteran's back injury is not noted on the Veteran's report of medical examination upon separation from the military in October 1973.  

The Veteran also testified to obtaining chiropractic treatment after service for back issues prior to seeking VA care.  The Veteran did not testify to general dates when chiropractic treatment was sought, and, unfortunately, due to the time that has passed since that treatment those records are not available in the record.  

During the hearing the Veteran's spouse testified that she has known the Veteran since 1980, roughly seven years after the Veteran left service, and that he has had back issues the entire time she has known him.  

The Veteran's and spouse's testimony both referenced a medical opinion stating that the Veteran's current back disability was related to service.  The Board located this opinion in reviewing the Veteran's file.  In pertinent part the opinion states that the Veteran hurt his back in service, and has had significant and increasing back problems with time that have combined with degenerative disc disease to exacerbate the Veteran's disability.  The doctor also stated the Veteran's pain pattern has not improved since his injury, only getting worse.  The doctor also stated that his opinion is mainly based on information provided by the Veteran, but that the doctor had no reason to disbelieve the Veteran because the Veteran presented himself in a straightforward fashion.  There is no indication that the doctor reviewed the Veteran's claims file or other medical records.  It is unclear from the record when this doctor began treating the Veteran, but it is clear from the Veteran's testimony that he has not been treating the Veteran continuously from service, and the earliest private medical record regarding back treatment is 2005.  

The first medical records in the Veteran's claims file which address the Veteran's back are from September 2005 when the Veteran was at VA being treated for sepsis, with associated pleuritic back pain.  This pain was reported as being in the upper back, between the scapulae.  In July 2006 the Veteran went to a VA emergency room complaining of back pain for two days.  During that visit the Veteran reported no history of back pain, and was diagnosed with a low back strain and significant degenerative joint disease.  However, physicians later noted that given the patient's history of chronic anticoagulation and indwelling catheter with history of multiple line sepsis infections, it was prudent as well to consider epidural hematoma, as well as an abscess.  After an MRI the Veteran was re-diagnosed with osteomyelitis with an infection site at the Veteran's T12/L1 area of the back.  

The Board notes that the Veteran submitted VA service connection claims for hearing loss and boils in June 1974, roughly eight months from the Veteran's separation from the military.  Both of these conditions were annotated in the Veteran's service treatment records.  The Veteran did not submit a claim related to his claimed back condition until this claim, January 2009.    

The first issue the Board must address is the VA's duty to assist under 38 C.F.R. § 3.159(c)(4)(i).  As outlined above, there is no documented medical evidence of the Veteran sustaining an injury in service.  The Veteran, however, has provided testimony explaining why there is not a record of a back injury in his service treatment records.  Given that a finding that the Veteran had an in-service injury hinges on the Veteran's credibility, as there is no other evidence of a back injury during service, the Board must make a determination on the Veteran's credibility.

On one hand, the Veteran has testified to injuring his back on at least two occasions in service, but there is no record of these injuries in the Veteran's service treatment records, despite the Veteran seeking treatment for other injuries.  On the other hand, the Veteran has provided a plausible explanation for why he would decide during service not to seek treatment for his back. 

However, the Board finds the absence of any annotation related to the Veteran's back on his report of medical examination upon separation from the military to be highly probative of the Veteran not having an injury upon separation from service.  The Board finds this highly probative because the Veteran's justification for not seeking treatment, being a junior member of the military, was no longer applicable as the Veteran was separating from the service.  

The Board also finds it inconsistent, though not dispositive, that the Veteran pursued VA service connection claims for some issues in 1974, but has not explained why he did not pursue the back claims he is now pursuing until January 2009.  

Additionally, the first record of the Veteran receiving treatment for back pain from the VA begins in September 2005, treatment associated with sepsis and pleuritic back pain, as opposed to any kind of exertion related injury.  Finally, the Board finds it highly probative that in July 2006 he went to the emergency room complaining of back pain, but reported no history of back pain, which is highly inconsistent with the Veteran now asserting a long history of back issues.  

As discussed above, the Board cannot determine the Veteran lacks credibility merely because of a lack of contemporaneous medical record evidence.  The Board can, however, consider bias as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan, 451 F.3d at 1337.  The Board recognizes that the Veteran has an inherent interest in the outcome of his claim.  Further, the Veteran's statements regarding his injury and the symptoms of his injury are inconsistent with statements the Veteran himself has made regarding no history of back pain.  Additionally, the Veteran has asserted that his back was injured in service, and continually injured since service.  In this case, however, there is a contemporaneous medical record documenting the Veteran's condition upon leaving the service, and that record does not diagnose the Veteran with a back injury.  Finally, the Board draws a negative inference from the Veteran's lack of documented back complaints or treatment prior to September 2005, over thirty years after his military service.   

The above inconsistencies are more than misremembering of the minutiae, and thus the Board finds that the Veteran is an unreliable historian as to the facts surrounding the onset and progression of his current back disability.  The Veteran's testimony is the only evidence in this case of his back being injured in service, and the Board has found that evidence not credible.  Without credible evidence surrounding the Veteran's injury in service, the first element required in order to invoke the VA's duty to assist under 38 C.F.R. § 3.159(c)(4)(i) is not met.  

The Board notes, however, that even were the Veteran credible with regard to in-service injury, the third element under 38 C.F.R. § 3.159(c)(4)(i) has also not been met.  The third element requires evidence that indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, that evidence does not exist.  First, the Veteran received a physical examination upon leaving the service, and no back disability was noted.  Second, there is not any documented treatment of the Veteran's back until September 2005, and in July 2006 the Veteran stated that he did not have a history of back pain.  Finally, the statement by the Veteran's doctor that the Veteran's current back trouble is related to his service is based primarily on information provided to the doctor by the Veteran, information which the Board has found not to be credible.  Given that the doctor offering the medical opinion has not provided continuous treatment to the Veteran since service, the opinion therefore cannot provide credible evidence of a back injury in service, or a pain pattern that has not changed since the time of the Veteran's alleged injury.  

The Board recognizes that the statements by the Veteran's spouse indicate that the Veteran's back condition existed in 1980, which is much closer to the Veteran's 1973 separation from the military than any other credible evidence of record.  However, that evidence still leaves a roughly seven year gap between the Veteran's separation from service and the spouse's credible evidence, and therefore does not indicate an association between the Veteran's claimed injury and current disability.  

Having addressed the duty to assist, the Board will now address Shedden, presumptive, and continuity of symptomatology service connection, drawing extensively on the analysis above.  
 
Shedden service connection requires a present disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  Shedden, 381 F.3d at 1167.  Under the analysis above, the Veteran has been found not credible to establish an in-service injury.  Additionally, the fact that there is not an indication of association between the Veteran's claimed disability and the Veteran's claimed, but unestablished, in-service injury, it necessarily follows that there cannot be a nexus between the two.  Therefore, the preponderance of the evidence is against the Board finding Shedden service connection.  

Regarding presumptive service connection, the Veteran's testimony and statements are the only evidence of his back disability manifesting to a degree of 10 percent or more within one year of service, and the Veteran's testimony and statements have been found by the Board not to be credible.  While the Board recognizes that the Veteran's spouse is credible to establish manifestation as of 1980, that nonetheless leaves a roughly six year gap between the presumptive time period and the evidence of record.  Therefore, the preponderance of the evidence is against the Board finding presumptive service connection.  

Finally, the Board addresses continuity of symptomatology service connection.  The Veteran has been found by the Board to be not credible to testify to in service manifestation, as well as continuous symptoms of back injury after service.  While the Board recognizes that the Veteran's spouse is credible to establish symptoms as of 1980, that nonetheless leaves a roughly seven year gap between the Veteran's claimed disability and the Veteran's claimed, but unestablished, in-service injury.  Therefore, the preponderance of the evidence is against the Board finding continuity of symptomatology service connection.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for residuals of a back injury, is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


